     Case 3:20-cv-00958-JLS-MDD Document 56 Filed 02/08/21 PageID.1146 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    OMNITRACS, LLC AND XRS                             Case No.: 20-CV-958 JLS (MDD)
      CORPORATION,
12
                                       Plaintiffs,       ORDER VACATING HEARING
13
      v.                                                 (ECF No. 39)
14
      PLATFORM SCIENCE, INC.,
15
                                      Defendant.
16
17
18
19          Presently before the Court is Defendant’s Motion to Stay Case Pending Inter Partes
20    Review (ECF No. 39). On its own motion, the Court VACATES the hearing currently set
21    for February 11, 2021 and takes the matter under submission without oral argument
22    pursuant to Civil Local Rule 7.1(d)(1).
23          IT IS SO ORDERED.
24    Dated: February 8, 2021
25
26
27
28

                                                     1
                                                                              20-CV-958 JLS (MDD)
